Citation Nr: 1737100	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-18 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was initially evaluated at 30 percent for his service-connected PTSD in a November 2006 rating decision.  During the appeal, in a March 2010 rating decision, the RO subsequently granted an evaluation of 70 percent effective January 15, 2004.  However, that increase does not represent a total grant of the benefit sought on appeal.  Accordingly, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board previously remanded this claim in January 2017 for a VA medical examination and medical records.  

The Veteran was granted a total rating based on individual unemployability (TDIU) in a March 2015 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

The Veteran's PTSD has not been shown to be productive of functional impairment productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a July 2010 letter sent to the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's psychiatric symptoms and history and applied accepted medical standards and principles in rendering an opinion.

The Board previously remanded this claim in January 2017 for a VA medical examination and outstanding medical records.  In accordance with the remand instructions, records from Biloxi and Atlanta VA Medical Centers were associated with the claims file in February 2017.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was scheduled to receive a VA examination in February 2017.  Unfortunately, the Veteran failed to report to the examination, and neither he nor his representative provided good cause for his failure to report.  As such, his claim will be rated based on the evidence of record.  38 C.F.R. § 3.655.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Criteria

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

III. Merits of the Claim

The Veteran has asserted that he should have a higher rating for his PTSD as his symptoms are worse than those contemplated by the currently assigned rating.  

The Board finds that a 70 percent rating, but no more, is warranted throughout the appeal period.  Specifically, while the record indicates that the Veteran has exhibited occupational and social impairment in most areas; his symptoms do not rise to the level of total occupational and social impairment.  See 38 C.F.R. §§ 4.3, 4.7 (2016).  

In October 2006, the Veteran was afforded a VA examination.  The examiner concluded the Veteran does not have difficulty performing activities of daily living.  The examiner noted occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner assigned a GAF score of 50.

In March 2008, Dr. J.S. submitted a statement on behalf of the Veteran.  The doctor stated the Veteran had an exacerbation of his symptoms requiring an increased dosage of Paxil.

The Veteran submitted a statement in November 2008.  He stated that the PTSD was causing anxiety and depression.  The Veteran states that nothing in his life is normal.

In April 2009, the Veteran saw a VA doctor at Atlanta VAMC's Mental Health Clinic.  The doctor noted the Veteran reported that the Veteran is doing better since increasing the dosage of Venlafaxine.  The Veteran reported his mood is good, denies having auditory or visual hallucinations, and denies having suicidal or homicidal ideations.  

A VA examination was administered in November 2009.  The Veteran reported feelings of hopelessness, helplessness, and guilt.  He reported intrusive thoughts, problems sleeping, nightmares, irritability, and flashbacks.  Furthermore, the Veteran reported being short-tempered and having a loss of interest in activities.  The examiner noted the Veteran being alert and fully oriented.  The examiner observed the Veteran was jittery and tearful, with a depressed mood and tearful affect.  The examiner found that, with respect to PTSD alone, there is reduced reliability and productivity due to the Veteran's mental disorder symptoms.  However, with respect to depression secondary to PTSD, the depressive signs and symptoms result in deficiencies in most of the following areas: work school family relations judgment, thinking and mood.  A GAF of 52 was assigned.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the best description of the Veteran's current psychiatric impairment is that his symptoms cause occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and mood.  The examiner rationalized this conclusion, stating that the Veteran has difficulty maintaining effective family role functioning because of not being able to share and discuss his experiences and feelings.  He has intermittent inability to perform recreation or leisurely pursuit.  He has no difficulty with physical health or difficulty understanding commands.  The Veteran was assigned a GAF of 40.

In December 2010, the Veteran saw a VA doctor for his PTSD.  The Veteran noted he quit group therapy due to the increased negative impact that has historically followed his individual and group sessions.  The doctor noted that during the session, the Veteran appeared to struggle with sharing, seemed to be cautious, and appeared to be holding back a tearful affect.  However, the doctor noted the Veteran's appearance, attention, and speech were within normal limits.  His behavior was pleasant, albeit slightly guarded.  Finally, there was no overt impairment to the Veteran's memory.

During a November 2011 visit to the Atlanta VAMC, the Veteran denied having auditory or visual hallucinations.  Upon mental status examination, the doctor noted the Veteran was casually dressed and reasonably well groomed.  The Veteran's memory was within normal limits.  See November 2011 Atlanta VAMC treatment note.

In February 2012, the Veteran reported quitting his job from the pressure.  While he continues having problems with sleep and nightmares, he reports that his mood is stable and denies feeling suicidal or homicidal.  Id.  In March 2012, the Veteran was assigned a GAF of 62.  Id.

In a February 2013 treatment note, it was reported the Veteran and his spouse report less marital discord, and were able to implement the conflict disengagement strategies with success; additionally, they have set aside regular time for communication.  Active coping, continued medication adherence, and the maintenance of hope were strongly encouraged.  See Biloxi VAMC treatment note.

On September 2013, Dr. S.H. of Panama City Outpatient Clinic submitted a statement on behalf of the Veteran.  Dr. S.H. notes he has served as the Veteran's primary mental health provider and treatment coordinator since January 2012.  The statement notes a diagnosis of PTSD and major depressive disorder.  Dr. S.H. noted that at that time the Veteran did not possess the requisite emotional stability to successfully maintain gainful employment.

The Veteran's wife also submitted a statement in September 2013.  She noted that the Veteran was shaken and totally depressed following the death of a former service member.  She states that all the medication in the world will not help him and he cannot face life's challenges.

However, in a September 2013 treatment note, the Veteran stated that his depression and anxiety improved.  He stated he was sleeping better since he started on Abilify.  The Veteran received a GAF of 65.  See Biloxi VAMC treatment note.

In October 2013, the Veteran's treating doctor noted that, despite continued complaints of PTSD symptoms, the Veteran is currently stable and showing some efficacy in managing his thoughts, feelings, and behavior related to his disorder.  The Veteran was assigned a GAF of 60.  Id.

The Veteran was afforded a VA examination in December 2013.  The examiner noted symptoms of PTSD including anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted that the previous examination noted intrusive thoughts, problems sleeping, nightmares, irritability and flashbacks.  The Veteran reported a short temper and loss of interest in activities.

The examiner noted evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran's PTSD affects socialization and depression impacts his motivation.  On the mental status examination, the examiner remarked that the Veteran was alert, fully oriented, though jittery and tearful.  The examiner noted the Veteran's mood was depressed, affect was tearful, and he was distressed and worried.  The Veteran's insight and judgment was good.  The examiner noted no evidence of total occupational and social impairment.

In a December 2013 PTSD group therapy report, it was noted that the Veteran actively participated in the group processes.  He listened attentively, assisted with problem solving, acknowledges frequently "waiting for the other shoe to drop," asked appropriate questions, and exhibited a genuine interest in treatment.  See Biloxi VAMC treatment note.

In a November 2014 treatment note, a VA doctor noted the Veteran continues to complain about chronic symptoms of PTSD/depression, but is currently stable and showing some efficacy in managing his thoughts, feelings and behavior related to his disorder.  The doctor noted the Veteran is in need of continued Mental Health Services to maintain stabilization, prevent deterioration, and to works towards increasing the overall quality of life.  The Veteran denied current suicidal ideation, denied homicidal ideation, and denied the need for hospitalization.

In March 2015, VA treatment report shows a diagnosis of chronic PTSD and group therapy treatment.  The treating doctor noted active participation, attentive, and genuine interest in treatment.  The outpatient report noted to continue medication and group therapy.  See Biloxi VAMC treatment note.

In October 2016, Dr. S.H. submitted a second statement on behalf of the Veteran.  Dr. S.H. states that the Veteran has not appreciably improved and his progress remains guarded.  Furthermore, the doctor states the Veteran is unable to maintain substantially gainful employment.

Contrast Dr. S.H.'s statement to PTSD group therapy notes from October 2016.  Biloxi VAMC therapy report notes that the Veteran, while tense, listened attentively, asked appropriate questions, and exhibited a genuine interest in treatment.

Based on the foregoing evidence of record, the Veteran manifested symptoms that more closely resemble the 70 percent disability rating criteria.  

The evidence fails to show that the Veteran's symptoms equate in severity, frequency and duration to total occupational and social impairment.  See Vazquez-Claudio v. Shinseki.  While the Veteran is not employed and experiences depression, isolation, and recurrent trauma recollection, the record does not reflect that he has persistent delusions or hallucinations, grossly inappropriate behavior or is a persistent danger to himself or others, or other similar symptoms.  Although the Veteran does not have close friends, he has been able to maintain relationships with his wife and children, and the record indicates that he regularly socializes with others at his PTSD group therapy.  Therefore, he is not totally socially impaired.

Additionally, the Veteran consistently presented as oriented, alert, neat, well groomed, and cooperative.  His thought process was consistently noted to be normal as well.  While some memory loss was noted, there is no indication of memory loss for names of close relatives, own occupation or own name.  He consistently denied suicidal and homicidal ideations.  See, e.g., November 2016 Biloxi VAMC treatment note.  The record also reflects that the Veteran was a low risk for self-harm.  See November 2013 Biloxi VAMC treatment note.  

Additionally, the Board notes that the Veteran's last assigned GAF score of 60 is more consistent with moderate symptoms.  Moreover, the GAF scores throughout the rating period range from 50 to 62, with an outlier of 40.  While not dispositive, such is for consideration in adjudicating the appeal.  See Carpenter, supra.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one factor to be considered in conjunction with all the other evidence of record, and finds the Veteran's GAF scores to be indicative of moderate symptoms which are consistent with the assigned 70 percent disability rating for Veteran's PTSD.

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher scheduler rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

Thus, entitlement to an initial rating greater than 70 percent for service-connected PTSD is not warranted.  While the Board sympathizes with his continued struggle with PTSD symptoms, the effect of those symptoms on his social and occupational functioning is contemplated by the current 70 percent rating.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).


ORDER

A disability rating higher than 70 percent for PTSD is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


